DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 10/28/2020. 
The status of the Claims is as follows:
Claims 1-20 have been cancelled;
Claims 21-40 are new;
Claims 21-40 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021was filed after the mailing date of the Application on 10/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of U.S. Patent No.10, 905,415. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the patentable limitations included in Claim 21 of the instant application are listed in Claim 16 of the patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2013/0153630; Miller).
Regarding Claim 36 Miller discloses a surgical instrument comprising: 
(a) a stapling head assembly (20), wherein the stapling head assembly (20) comprises a plurality of staples (66); 
(b) a clamping member (40), wherein the clamping member (40) comprises a plurality of staple forming features (52); (Fig. 2B)
(c) a clamping drive assembly (par 39), wherein the clamping drive assembly (par 39) is operable to drive the clamping member (40) toward and away from the stapling head assembly (20); 
(d) a firing assembly (610, 620, 630, par 39) configured to actuate from a pre-fired position (Fig. 4A) toward a fired position (Fig. 4B), wherein the firing assembly (610, 620, 630, par 39) is operable to actuate the stapling head assembly (20) to thereby drive the staples (66) toward the staple forming features (52); (par 39; 72) and 
(e) a lockout assembly (632) operable to lock the clamping drive assembly (par 39) and thereby prevent actuation of the clamping drive assembly (par 39) in response to the firing assembly (610, 620, 630, par 39) actuating from the pre-fired position (Fig. 4A) toward the fired position (Fig. 4B).

Claim 37 Miller discloses the invention as described above. Miller further discloses lockout assembly (632) is biased toward a locked configuration (Fig. 11a). (par 92)

Regarding Claim 38 Miller discloses the invention as described above. Miller further discloses the firing assembly (610, 620, 630, par 39), while in the pre-fired position (Fig. 4A), is configured to prevent the lockout assembly (632) for reaching the locked configuration (Fig. 11a). (par 92)

Regarding Claim 40 Miller discloses a surgical instrument comprising: 
(a) a stapling head assembly(20), wherein the stapling head assembly comprises a plurality of staples (66); 
(b) an anvil (40) comprising a plurality of staple forming features(52) ; 
(c) an anvil coupling assembly (par 39) configured to selectively couple with the anvil (40), wherein the anvil coupling assembly (par 39) is operable to drive the anvil toward and away from the stapling head assembly (20); 
(d) a firing assembly (610, 620, 630, par 39) operable to actuate the stapling head assembly (20) to thereby drive the staples (66) toward the staple forming features (52); and 
(e) a lockout assembly (632) operable to transition between an unlocked configuration (Fig. 11a)  and a locked configuration (Fig. 11b), wherein the lockout assembly (632) is configured to inhibit movement of the anvil coupling assembly (par 39) in the locked configuration (fig. 11b; par 92), wherein the lockout assembly (632) is configured to allow movement of the anvil coupling assembly (par 39) in the unlocked configuration (Fig. 11a), wherein the lockout assembly (632) is configured to transition from the unlocked configuration (Fig. 11a) into the locked configuration (Fig. 11b) in response (via the operator) to the firing assembly (610, 620, 630, par 39) actuating the staple head assembly (20) to thereby drive the staples (66) toward the staple forming features (52). (par 92-93)

Allowable Subject Matter
Claim 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 39 Miller discloses the invention as described above. The Prior Art does not teach a lock out assembly that is driven by the firing assembly is into an unlocked configuration in response to actuating the firing assembly from the fired position into a post-fired position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731